Quinn, Chief Judge
(concurring):
Status of Forces Agreements do not merely define relationships between the United States and the host nations; they also provide many special protections to the accused. For example, there is an express provision against double jeopardy (see United States v Cadenhead, 14 USCMA 271, 34 CMR 51); and, by virtue of the provision for mutual assistance, Article 32 testimony of a civilian witness who refuses to appear in person at the trial is not admissible in evidence unless the assistance of the authorities of the host nation was sought and proved fruitless. United States v Burrow, 16 USCMA 94, 36 CMR 250. In my separate opinion in United States v Murphy, 7 USCMA 32, 21 CMR 158, I indicated that if an American serviceman is compelled by military authorities, acting under the Agreement, to testify in a court of the-host nation, he may have a right to assert the privilege against self-incrimination, despite the general rule that a witness cannot refuse to testify because his testimony might reveal his complicity in a crime against another sovereign. In this case, there is testimony by the Chief of the International Affairs Section in the branch office of the Staff Judge Advocate (East), United States Army Communications Zone, Europe, to the effect that, if American military officials had not had previous liaison with the French authorities about the search, it “would have been conducted in violation of the provisions of the NATO Treaty.” In my opinion, therefore, the accused can rely upon the Status of Forces Agreement to challenge the legality of the search of his home.
At trial, the accused contended the search of his apartment was in violation of the Agreement because there was no *288evidence it accorded with any procedure established by the French Ministry of Justice and the United States representative, Major General Webster Anderson. In this Court, the objection has been broadened to include a contention that, under French law, the search could be conducted only under a warrant issued by a juge d’ instruction, or examining magistrate. In my opinion, neither aspect of the objection has merit.
Without repeating all the pertinent provisions of the Agreement and supplementary documents, which are set out sufficiently in the principal opinion, I am satisfied the search conformed to them. The basic requirement, under Article VII, section 10(b) of the Agreement, is that there be liaison between the American authorities and the authorities of the receiving state. The evidence indicates that for many years this provision has been construed as authorizing local civilian authorities to effectuate appropriate arrangements as to their own areas. Arrangements to cover American leased housing were made in 1964 in a meeting between the Commissioner of Police of Verdun and local military officials. At this meeting, authority to search housing owned or wholly leased by the United States for its forces in Verdun was completely defined. Among other things, it was agreed the military authorities could search without French assistance whenever the “offense suspected was of either sole or primary interest to the American authorities”; a theft “between Americans” was listed as an offense of primary American concern. The 1964 decision was specifically confirmed by the Vendun Commissioner of Police when he was apprised of the proposed search of the accused’s apartment. The search, therefore, was conducted in compliance with the Status of Forces Agreement. See United States v Cadenhead, supra.
As to the necessity for a warrant by a juge d’instruction, the Government contends that, since no evidence was presented to the law officer, the accused’s citations to French law should not be considered by this Court. See Manual for Courts-Martial, United States, 1951, paragraph lA1(b); United States v Carey, 11 USCMA 443, 29 CMR 259. At trial, Government counsel indicated he was prepared to call a French official to testify as to French law, but unfortunately the offer was apparently overlooked in the arguments on the issue, and no direct evidence of the French law on search and seizure was admitted. However, there is testimony to the effect that the Commissioner of Police of Verdun had agreed with the American authorities that no French warrant was required to search the accused’s apartment. There is also testimony that local police chiefs had always “acted for their own jurisdictions,” in determining whether a search of the quarters of a member of the visiting forces was primarily governed by French law. It can, therefore, reasonably be inferred that the search in this case was proper under French law. Nothing in the provisions of French law cited by the accused is inconsistent with that inference. In any event, assuming that the Commissioner of Police was mistaken in his interpretation of the law of his country and that French law required a warrant by a juge d’ instruction, the failure to obtain a warrant did not make the search unreasonable or deprive the accused of military due process.
Previous to the search, the American military authorities had been specifically assured by a local civilian official, who traditionally had exercised authority in this area of the law, that, since the housing unit was rented by the United States for its military personnel and the offense involved only the American armed forces, no civilian authorization to search was necessary. Also, the military law enforcement agents had obtained authority to search from an officer competent to grant such authority as to premises directly subject to military control. This authorization was predicated upon probable cause and otherwise met the requirements for a valid search authorization under military law. In these circumstances, I perceive nothing more that the military authorities could do to protect the accused against an unrea*289sonable search and seizure. United States v Best, 76 F Supp 857 (DC Mass) (1948), affirmed, 184 F2d 131, 138 (CA1st Cir) (1950), certiorari denied, 340 US 939, 95 L ed 677, 71 S Ct 480 (1951). Cf. United States v DeLeo, 5 USCMA 148, 17 CMR 148. I, therefore, agree with the principal opinion’s determination that the law officer’s ruling on the defense objection to the search and seizure was correct.
I concur in the principal opinion’s disposition of the issue as to the adultery specification, and I join in affirming the decision of the board of review.